WRIGHT, Justice
(dissenting).
I agree with the majority’s holding that the trial procedure used did not afford Dereje a proper stipulated facts trial under Minn. R.Crim. P. 26.01, subd. 3. I also agree with the majority’s decision not to reverse on this ground because Dereje received, in essence, a bench trial under Minn. R.Crim. P. 26.01, subd. 2. However, because I disagree with the majority’s conclusion that Dereje received effective assistance of counsel during this bench trial, I respectfully dissent.
I.
“In all criminal prosecutions, the accused shall enjoy the right ... to have the Assistance of Counsel for his defence.” U.S. Const, amend. VI; accord Minn. Const, art. I, § 6. The purpose of the constitutional right to counsel is “ ‘to assure fairness in the adversary criminal process.’” United States v. Cronic, 466 U.S. 648, 656, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984) (quoting United States v. Morrison, 449 U.S. 361, 364, 101 S.Ct. 665, 66 L.Ed.2d 564 (1981)). The premise of our adversarial process is that truth is best discerned when the prosecution’s case is zealously contested, scrutinized, and challenged by the defendant. See id. at 655-56, 104 S.Ct. 2039. The right to counsel facilitates this process by giving a defendant access to the skills and expertise needed to subject the prosecution’s case to “the crucible of meaningful adversarial testing,” thereby ensuring just results. Id.; accord Strickland v. Washington, 466 U.S. 668, 685-87, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
To prevail on a claim of ineffective assistance of counsel, a defendant generally must demonstrate that (1) his tidal counsel’s performance fell below an objective standard of reasonableness (the performance prong); and (2) there is a reasonable probability that, but for counsel’s errors, the result of the trial would have been different (the prejudice prong). Strickland, 466 U.S. at 687, 104 S.Ct. 2052; Patterson v. State, 670 N.W.2d 439, 442 (Minn.2003). In certain limited circumstances, however, deficient performance by counsel may rise to the level of “structural error,” State v. Dalbec, 800 N.W.2d 624, 627 (Minn.2011), by creating circumstances that are so presumptively unfair as to require reversal without applying the Strickland test, see Bell v. Cone, 535 U.S. 685, 695-96, 122 S.Ct. 1843, 152 L.Ed.2d 914 (2002). The majority concludes that De-reje cannot show either structural error or ineffective assistance of counsel under the Strickland test. Respectfully, I disagree.
A.
Structural errors are “‘defects in the constitution of the trial mechanism’ ” that affect the entire conduct of a trial, from beginning to end. Dalbec, 800 N.W.2d at 627 (quoting Arizona v. Fulminante, 499 U.S. 279, 309-10, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991)). Structural error affects the very framework within which the trial proceeds and calls into question the reliability and fairness of the trial. Id. By contrast, “trial error” is error that occurs during the presentation of the case and, therefore, may be harmless depending on the circumstances. Id. Although errors of counsel are usually reviewed as trial errors under the Strickland test, the United States Supreme Court has stated that an error is structural if “counsel entirely fails to subject the prosecution’s case to meaningful adversarial testing.” Cronic, 466 U.S. at 659, 104 S.Ct. 2039. That is precisely what happened here.
In order to convict Dereje of criminal sexual conduct in the fifth degree, the State was required to prove that Dereje engaged in “nonconsensual sexual contact” *729by touching S.J. on her genitals. See Minn.Stat. § 609.3451, subd. 1(1) (2012). Because Dereje denied that any touching occurred, the State was required to prove the requisite conduct beyond a reasonable doubt. The State’s proof of the touching consisted solely of S.J.’s statements; thus, the State’s case against Dereje turned entirely on a credibility determination. If the fact-finder believed S.J.’s claim that Dereje touched her, then Dereje was guilty of the offense. If the fact-finder did not believe S.J.’s claim, then Dereje was not guilty.
The purpose of the bench trial Dereje received was to “decide where the truth lies” by resolving this single factual dispute. Washington v. Texas, 388 U.S. 14, 19, 87 S.Ct. 1920, 18 L.Ed.2d 1019 (1967). But courts have long recognized that the truth-finding function of a trial is only as effective as the adversarial process that underlies it. See Herring v. New York, 422 U.S. 853, 862, 95 S.Ct. 2550, 45 L.Ed.2d 593 (1975); accord Cronic, 466 U.S. at 655, 104 S.Ct. 2039 (“[Tjruth ... is best discovered by powerful statements on both sides of the question.” (alteration in original) (internal quotation marks omitted)); State v. Jones, 392 N.W.2d 224, 233 (Minn.1986) (witness credibility is best determined when the witness is tested, such as by cross examination). A defendant’s counsel plays an essential role in making the adversarial process function properly and ensuring that the trial produces a just result. Strickland, 466 U.S. at 687, 104 S.Ct. 2052.
Here, the “trial” that occurred was extraordinary. With the advice of counsel, Dereje waived his right to confront and cross-examine the prosecution’s witnesses, his right to call his own witnesses, his right to a jury, and his right to testify. By giving up these rights, he consented to the adjudication of his guilt based on police reports; and the evidence presented at Dereje’s “trial” for criminal sexual conduct consisted largely of the unsworn, out-of-court allegations of his accuser. Even if Dereje’s waivers were valid,1 however, one right that he did not waive was the right to have his counsel function as his advocate. Indeed, in light of the rights he waived, Dereje’s right to effective assistance of an attorney who would advocate on his behalf was all the more critical.
Rather than fulfilling his duty to act as an advocate for Dereje, trial counsel abdicated his role in the adversarial process and failed to subject the prosecution’s case to any meaningful testing. Because S.J. did not testify in court under oath, the testimony of the complainant was not subjected to meaningful cross-examination and impeachment. The only means left for Dereje to test the veracity of S.J.’s accusation was through argument, for example, by challenging the credibility of statements attributable to S.J. that appear in police reports. But Dereje’s trial counsel did not even do this.2
*730Trial counsel failed to bring to the fact-finder’s attention important facts bearing on S.J.’s credibility. For example, S.J. initially “missed a part” of her story to police — namely, the alleged offense conduct — that Dereje touched her. Trial counsel neglected to highlight internal inconsistencies in S.J.’s statements,3 and he failed to argue that important aspects of S.J.’s account were unclear, lacked detail, or were implausible.4 Likewise, trial counsel failed to urge the district court to credit Dereje’s account in light of his consistent denials of S.J.’s allegations and the police corroboration of aspects of his account, such as the presence of groceries in his cab to be dropped off at home. Despite the weakness of the State’s case, Dereje’s counsel failed to argue that the totality of the evidence on the alleged touching simply was not enough to satisfy the prosecution’s weighty burden of proving guilt beyond a reasonable doubt.
Dereje’s attorney uttered not one word of advocacy on behalf of his client. De-reje’s counsel failed to urge the district court to acquit Dereje and failed to offer a single reason for doing so. Rather, the only “defense” Dereje’s counsel advanced was an agreement with the prosecutor’s recitation of the procedure to be employed and the documents to be submitted. What occurred here was not merely an error in counsel’s case presentation. Rather, De-reje’s counsel “ ‘failfed] to function in any meaningful sense as the Government’s adversary.’ ” Florida v. Nixon, 543 U.S. 175, 190, 125 S.Ct. 551, 160 L.Ed.2d 565 (2004) (quoting Cronic, 466 U.S. at 666, 104 S.Ct. 2039). This abject failure of representation affected the trial in its entirety and undermines any confidence in the result. Dalbec, 800 N.W.2d at 627.
Despite this abject failure, the majority rejects the existence of structural error, analogizing this case to Bell and Dalbec. In Bell, the Supreme Court rejected a defendant’s argument that structural error occurred at his death penalty hearing when his attorney failed to present certain mitigating evidence and waived closing argument. See 535 U.S. at 696-97, 122 S.Ct. 1843. In Dalbec, we relied on Bell to reject a defendant’s argument that structural error occurred when his counsel inexplicably failed to submit a written closing argument. See 800 N.W.2d at 626-28.
Bell and Dalbec are factually distinguishable from the case before us, howev*731er, because in those cases the attorneys engaged in advocacy for their clients, whereas here there was none. Both Bell and Dalbec articulate the principle that structural error occurs only when there is a “ ‘complete’ failure by counsel and does not apply to counsel’s failure to oppose the State’s case ‘at specific points’ in the proceeding.” Dalbec, 800 N.W.2d at 628 (quoting Bell, 535 U.S. at 697, 122 S.Ct. 1843). In Bell, counsel’s failure could not be deemed “complete” because he “put before the jury extensive testimony about what he believed to be the most compelling mitigating evidence,” namely the effect of his client’s military service in Vietnam and his drug dependency. Bell, 535 U.S. at 699, 122 S.Ct. 1843. Also, unlike the circumstances here, Bell’s counsel made an opening argument in which he asked the jury for mercy, successfully objected to the prosecution’s use of certain evidence, and elicited testimony about the defendant’s remorse and his award of the Bronze Star medal. Id. at 691, 122 S.Ct. 1843. Likewise, the attorney’s failure in Dalbec was not “complete” because it was merely a single omission at the conclusion of a two-day bench trial. See 800 N.W.2d at 626. In contrast to counsel’s performance here, counsel in Bell and Dalbec advocated during the proceedings on behalf of their clients for the result they sought. Here, Dereje’s attorney failed to advance any argument or take any action on behalf of his client during the “trial.”
The majority contends that “by ensuring that his client’s version of events was included in the documentation presented to the court, Dereje’s counsel did challenge the State’s case.” Supra at 723. But the record belies this contention. There is no indication that counsel did anything to “ensure” that Dereje’s statements to police were included in the documentation submitted to the court. The record establishes only that the prosecutor “pulled together a packet,” defense counsel was “familiar with that packet,” and defense counsel agreed that the packet “constituted the evidence as set forth in the police reports.”
The inclusion of a one-and-one-half-page summary of Dereje’s statement to police does not constitute meaningful adversarial testing in fulfillment of the constitutional right to counsel. This “statement” was prepared by and recounted from the perspective of the investigating officer and has an adversarial tone akin to a prosecutor’s cross-examination. It is littered with the investigator’s editorial comments, such as Dereje “gave [a] confusing account” of events, his “explanation did not make sense,” and the investigator “did not believe [Dereje’s] story.” The investigator asked Dereje “why [S.J.] would report being assaulted” by Dereje, and commented that some of Dereje’s actions “were not appropriate or logical.” Indeed, Dereje’s “statement” provides a stark contrast to S.J.’s seven-page statement to the police, which is in her own words and includes neither critical and skeptical questioning nor editorial comments from the interviewer.
The majority also faults the court of appeals decision for failing to consider defense counsel’s advocacy outside of trial on Dereje’s other charges, namely, his fourth-degree criminal sexual conduct charge and witness tampering charge. I fail to see how such consideration is relevant. A criminal defendant has a “Sixth Amendment right to effective assistance of counsel at every critical stage of the proceedings.” Burdine v. Johnson, 262 F.3d 336, 344 (5th Cir.2001) (emphasis added) (citing Powell v. Alabama, 287 U.S. 45, 69, 53 S.Ct. 55, 77 L.Ed. 158 (1932)); see also Missouri v. Frye, - U.S. -, 132 S.Ct. 1399, 1405, 182 L.Ed.2d 379 (2012). Trial is one such critical stage. If Dereje re*732ceived ineffective assistance at trial on his fifth-degree criminal sexual conduct charge, his constitutional rights have been violated. This is so even if he received effective assistance on his other charges at other critical stages.5 Applying the majority’s reasoning, a lawyer could proverbially “sleep through trial” so long as he was alert and rendering effective assistance during sentencing, or during plea negotiations on other charges. Neither the Minnesota Constitution nor the United States Constitution provides such scant protection to the defendant in a criminal case.
B.
Even if one accepts the majority’s conclusion that counsel’s representation is not structural error and we evaluate Dereje’s claim under the two-part Strickland test, a new trial is warranted. Dereje has carried his burden under the Strickland test largely for the same reasons articulated in my structural-error analysis. The performance of Dereje’s counsel was constitutionally deficient when he abdicated his role as Dereje’s advocate by failing to comment on the evidence, failing to make a single argument on his client’s behalf, and then failing to urge the district court to find Dereje not guilty. No “reasonably competent attorney” in Minnesota (or anywhere else) who is exercising customary skills and diligence in a criminal case would subject a client to such omissions under similar circumstances. Opsahl v. State, 677 N.W.2d 414, 421 (Minn.2004) (citation omitted) (internal quotation marks omitted).
Moreover, Dereje has established prejudice here. The State’s case against Dereje turns solely on a credibility determination based on the conflicting accounts of Dereje and S.J. with respect to the alleged touching. There is no independent verification of the alleged sexual contact. The fact-finder had to ascertain the credibility of S.J.’s statements by inferential means, such as internal consistency, plausibility, clarity, and corroboration of other aspects of her story. A defense counsel rendering effective assistance would have addressed the deficiencies in S.J.’s statements. Instead, when considered in light of the record, the complete abdication of defense counsel’s duty on behalf of Dereje establishes a “reasonable probability” that the result of this criminal prosecution would have been different had Dereje received the effective assistance of counsel afforded by both the United States Constitution and the Minnesota Constitution. Strickland, 466 U.S. at 694, 104 S.Ct. 2052.
For all of the foregoing reasons, I would affirm the decision of the Minnesota Court of Appeals.

. The district court’s only colloquy with De-reje related to his guilty plea on the witness tampering charge. The district court did not conduct a colloquy addressing any waiver of rights on the criminal sexual conduct charge.


. This is not to criticize Dereje's counsel for his failure to subject S.J. to cross-examination. I agree with the majority that the choice not to confront and cross-examine S.J. was made by Dereje when he waived his confrontation rights. Dereje did not, however, waive his right to have counsel function as his advocate at trial and make arguments on his behalf. With cross-examination off the table, the only tool available to Dereje’s counsel was to argue to the court why S.J.’s accusation should not be believed and why Dereje should be acquitted. Counsel’s failure to do this modicum of advocacy amounted to ineffective assistance.


. For example, inconsistencies exist in S.J.’s accounts to police about such matters as (1) whether S.J. asked Dereje to take her to Minneapolis to catch a bus, or to her sister’s house in Saint Paul; and (2) where she was sitting in the cab when Dereje allegedly touched her. Additionally, in her second statement to police, S.J. claimed that Dereje threatened to essentially kidnap her by telling her that he was going to drive her to a house he knew in Brooklyn Park, even though that was not her requested destination and she did not want to go there. But in her first statement to police, S.J. did not mention Dereje’s alleged plan to take her to Brooklyn Park. Although these inconsistencies do not make S.J.’s testimony inherently incredible, they illustrate that there were ways in which De-reje’s counsel could have conducted at least some advocacy on his client's behalf. Without a well-founded rationale for doing so, an effective attorney would not forgo arguments on Dereje’s behalf that address these inconsistencies. Yet, no such rationale is evident here.


. S.J.’s account, for example, does not state whether the cab included a partition between the front and back seats. If a partition was present, it is unclear how Dereje could have managed to touch S.J. while he was sitting in the front seat, as S.J. claims. But if no partition separated the front and back seats, then it is unclear why Dereje would leave S.J. in the cab while he left to retrieve his minivan because she would be able to unlock the doors and escape simply by reaching across the front seat.